Title: [Diary entry: 7 October 1770]
From: Washington, George
To: 

 7. My Portmanteau Horse being unable to proceed, I left him at my Brothers & got one of his & proceedd. by Jolliffs & Jasper Rinkers to Saml. Pritchards on Cacapehen; distant according to Acct. 39 Miles; but by my Computation 42 thus reckond 15 to Jolliffs, 14 to Rinkers; & 13 to Pritchards. At Rinkers which appears to be a cleanly House my boy was taken Sick but continued on to Pritchards. Pritchards is also a pretty good House, their being fine Pasturage good fences, & Beds tolerably clean.